DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   The claimed computer readable storage medium can be interpreted to be in the form a transmission medium or carrier wave.  Such transmission medium or carrier wave claims are ineligible for patent protection because they do not fall within any of the four statutory classes of § 101.  

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 

1. A computer-implemented method of real-time intervention of an industrial process, comprising: searching for a batch of candidate configurations for use by the industrial process, the batch of candidate configurations searched for by performing a batch Bayesian optimization (BBO); transmitting the batch of candidate configurations to the industrial process to use in running the industrial process; receiving from the industrial process a result of the run; using the result in the BBO to search for a next batch of candidate configurations; determining whether a stopping criterion is met, based on the next batch of candidate configurations and by applying a function to a BBO acquisition score; responsive to determining that the stopping criterion is met, terminating a search for the next batch of candidates and controlling the industrial process to stop running; and responsive to determining that the stopping criterion is not met, transmitting the next batch of candidate configurations to the industrial process to use in running the industrial process and repeating the using the result in the BBO to search for a next batch of candidate configurations and the determining whether the stopping criterion is met.

2. The method of claim 1, wherein the function comprising evaluating data associated with the next batch of candidates based on a target criterion and a batch percentage criterion, the target criterion representing a statistical significance level needed to terminate the search, and the batch percentage criterion representing how much of a batch needs to fail to terminate the search.

3. The method of claim 2, wherein the determining whether a stopping criterion is met based on the next batch of candidate configurations includes: for each of the candidate configurations in the batch, computing a contextual probability of improvement (cPI) score; and determining that a percentage of the candidates configurations with the cPI score less than the target criterion is greater than the batch percentage criterion.

4. The method of claim 3, wherein the cPI score is determined as a cumulative distribution function (CDF) of a standard normal distribution of a combination of a mean of variances contained within a sampled posterior distribution, a predicted value from a candidate and a best candidate value discovered among iterations of BBO.

5. The method of claim 1, further including: responsive to determining that the stopping criterion is met, sending an optimal batch of configurations among batches of configurations found in the search to the industrial process.

6. The method of claim 1, further including: responsive to determining that the stopping criterion is met, sending an optimal batch of configurations among batches of configurations found in the search to a user via a user interface.

7. The method of claim 2, wherein the target criterion and the batch percentage criterion are configurable.

8. A system for real-time intervention of an industrial process, comprising: a hardware processor; and a memory device coupled with the hardware processor; the hardware processor configured to at least: search for a batch of candidate configurations for use by the industrial process, the batch of candidate configurations searched for by performing a batch Bayesian optimization (BBO); transmit the batch of candidate configurations to the industrial process to use in running the industrial process; receive from the industrial process a result of the run; use the result in the BBO to search for a next batch of candidate configurations; determine whether a stopping criterion is met, based on the next batch of candidate configurations and by applying a function to a BBO acquisition score; responsive to determining that the stopping criterion is met, terminate a search for the next batch of candidates and control the industrial process to stop running; and responsive to determining that the stopping criterion is not met, transmit the next batch of candidate configurations to the industrial process to use in running the industrial process and repeating using of the result in the BBO to search for a next batch of candidate configurations and determining of whether the stopping criterion is met.

9. The system of claim 8, wherein the hardware processor applying a function includes evaluating data associated with the next batch of candidates based on a target criterion and a batch percentage criterion, the target criterion representing a statistical significance level needed to terminate the search, and the batch percentage criterion representing how much of a batch needs to fail to terminate the search.

10. The system of claim 9, wherein to determine whether a stopping criterion is met based on the next batch of candidate configurations, the hardware processor is configured to: for each of the candidate configurations in the batch, compute a contextual probability of improvement (cPI) score; and determine that a percentage of the candidates configurations with the cPI score less than the target criterion is greater than the batch percentage criterion.

11. The system of claim 10, wherein the cPI score is determined as a cumulative distribution function (CDF) of a standard normal distribution of a combination of a mean of variances contained within a sampled posterior distribution, a predicted value from a candidate and a best candidate value discovered among iterations of BBO.

12. The system of claim 8, wherein the hardware processor is further configured to: responsive to determining that the stopping criterion is met, send an optimal batch of configurations among batches of configurations found in the search to the industrial process.

13. The system of claim 8, wherein the hardware processor is further configured to: responsive to determining that the stopping criterion is met, send an optimal batch of configurations among batches of configurations found in the search to a user via a user interface.

14. The system of claim 9, wherein the target criterion and the batch percentage criterion are configurable.

15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a device to cause the device to: search for a batch of candidate configurations for use by the industrial process, the batch of candidate configurations searched for by performing a batch Bayesian optimization (BBO); transmit the batch of candidate configurations to the industrial process to use in running the industrial process; receive from the industrial process a result of the run; use the result in the BBO to search for a next batch of candidate configurations; determine whether a stopping criterion is met, based on the next batch of candidate configurations and by applying a function to a BBO acquisition score; responsive to determining that the stopping criterion is met, terminate a search for the next batch of candidates, terminating the search controlling the industrial process to stop running; and responsive to determining that the stopping criterion is not met, transmit the next batch of candidate configurations to the industrial process to use in running the industrial process and repeat using of the result in the BBO to search for a next batch of candidate configurations and determining of whether the stopping criterion is met.

16. The computer program product of claim 15, wherein the device is caused to apply the function by evaluating data associated with the next batch of candidates based on a target criterion and a batch percentage criterion, the target criterion representing a statistical significance level needed to terminate the search, and the batch percentage criterion representing how much of a batch needs to fail to terminate the search

17. The computer program product of claim 16, wherein to determine whether a stopping criterion is met based on the next batch of candidate configurations, the device is caused to: for each of the candidate configurations in the batch, compute a contextual probability of improvement (cPI) score; and determine that a percentage of the candidates configurations with the cPI score less than the target criterion is greater than the batch percentage criterion.

18. The computer program product of claim 17, wherein the cPI score is determined as a cumulative distribution function (CDF) of a standard normal distribution of a combination of a mean of variances contained within a sampled posterior distribution, a predicted value from a candidate and a best candidate value discovered among iterations of BBO.

19. The computer program product of claim 15, wherein the device is further caused to: responsive to determining that the stopping criterion is met, send an optimal batch of configurations among batches of configurations found in the search to the industrial process.

20. The computer program product of claim 16, wherein the target criterion and the batch percentage criterion are configurable.

The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, by a computer, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer language, searching and determining in the context of this claim encompasses a user manually calculating or thinking about optimal candidate configurations and manually calculating or thinking about applying a function to a score. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – the computer. The computer in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of the computer amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  
While U.S. Pub. No. 2022/0108125 to Dia teaches searching for a batch of candidate configurations for use by the industrial process, the batch of candidate configurations searched for by performing a batch Bayesian optimization (BBO) (paragraphs 114-131, 133-137, 150, 157). 
And, U.S. Pat. No. 7,027,885 to Barto teaches a computer-implemented method of real-time intervention of an industrial process, comprising: searching for a batch of candidate configurations for use by the industrial process; transmitting the batch of candidate configurations to the industrial process to use in running the industrial process; receiving from the industrial process a result of the run; using the result in the search for a next batch of candidate configurations; determining whether a stopping criterion is met, based on the next batch of candidate configurations and by applying a function to a acquisition score; responsive to determining that the stopping criterion is met, terminating a search for the next batch of candidates and controlling the industrial process to stop running; and responsive to determining that the stopping criterion is not met, transmitting the next batch of candidate configurations to the industrial process to use in running the industrial process and repeating the using the result in the search for a next batch of candidate configurations and the determining whether the stopping criterion is met (Fig. 6E-6H, Col. 14, lines 17-Col. 16, line 49; Col. 24, lines 48 – Col. 25, line 50).
Neither Dai nor Barto, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
searching for a batch of candidate configurations for use by the industrial process, the batch of candidate configurations searched for by performing a batch Bayesian optimization (BBO); transmitting the batch of candidate configurations to the industrial process to use in running the industrial process; receiving from the industrial process a result of the run; using the result in the BBO to search for a next batch of candidate configurations; determining whether a stopping criterion is met, based on the next batch of candidate configurations and by applying a function to a BBO acquisition score; responsive to determining that the stopping criterion is met, terminating a search for the next batch of candidates and controlling the industrial process to stop running; and responsive to determining that the stopping criterion is not met, transmitting the next batch of candidate configurations to the industrial process to use in running the industrial process and repeating the using the result in the BBO to search for a next batch of candidate configurations and the determining whether the stopping criterion is met.
It is for these reasons that applicant’s invention defines over the prior art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896